Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                               v.

                      Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                      Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s orders granting a
temporary injunction and denying appellant’s motion to dismiss under the Texas Citizens
Participation Act are AFFIRMED. It is ORDERED that appellees, Edward L. Bravenec and 1216
West Ave., Inc., recover their costs of this appeal from appellant, Rowland Martin, Jr.

       SIGNED May 13, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice